NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50146

                Plaintiff-Appellee,             D.C. No. 5:08-cr-00139-SGL-1

 v.
                                                MEMORANDUM*
THOMAS HENRY MERDZINSKI, AKA
Tom Merdzinski,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Thomas Henry Merdzinski appeals from the district court’s denial of his

motion for early termination of his supervised release under 18 U.S.C.

§ 3583(e)(1). We have jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse

of discretion, see United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014), we


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Merdzinski contends that the district court improperly relied on the

seriousness of his underlying offense and failed to consider the totality of the

evidence regarding his good conduct while on supervision. However, the record

reflects that the district court identified the proper factors that guide an early

termination decision. Though it discussed the seriousness of the underlying

offense, it did so in the context of assessing the threat to the public posed by early

termination and in assessing the nature and circumstances of the offense and

Merdzinski’s history and characteristics, which are permissible considerations. See

18 U.S.C. § 3583(e). Moreover, the court expressly considered Merdzinski’s

arguments and evidence in favor of termination and explained why it did not find

those arguments persuasive. The court did not abuse its broad discretion in

concluding that early termination of supervised release was not in the interest of

justice. See 18 U.S.C. § 3583(e)(1); Emmett, 749 F.3d at 820.

      AFFIRMED.




                                            2                                        19-50146